
	
		II
		110th CONGRESS
		1st Session
		S. 434
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2007
			Mr. Bingaman (for
			 himself, Mr. Domenici,
			 Mr. Reed, Ms.
			 Cantwell, Mr. Lieberman,
			 Mr. Leahy, Mr.
			 Coleman, and Mr. Inouye)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XXI of the Social Security
		  Act to permit qualifying States to use a portion of their allotments under the
		  State children’s health insurance program for any fiscal year for certain
		  medicaid expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Health Equity Technical
			 Amendments Act of 2007.
		2.Authority for
			 qualifying States to use portion of schip allotment for any fiscal year for
			 certain medicaid expenditures
			(a)In
			 generalSection
			 2105(g)(1)(A) of the Social
			 Security Act (42 U.S.C.
			 1397ee(g)(1)(A)), as amended by section 201(b) of the National
			 Institutes of Health Reform Act of 2006 (Public Law 109–482) is amended by
			 striking fiscal year 1998, 1999, 2000, 2001, 2004, 2005, 2006, or
			 2007 and inserting a fiscal year.
			(b)Modification of
			 allowable expendituresSection 2105(g)(1)(B)(ii) of such Act (42
			 U.S.C. 1397ee(g)(1)(B)(ii)) is amended by striking 150 and
			 inserting 125.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007, and shall apply to
			 expenditures made on or after that date.
			
